DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 3, 5, 7, 8, 10, 13, 14, 24-26, 28-74 have been cancelled.  
	Claims 1, 2, 4, 6, 9, 11, 12, 15-23, and 27 pending and under examination.

2.	All rejections set forth in the non-final Office action of 4/12/2022 are withdrawn in view of the data in the specification and the Majeti Declaration filed on 2/22/2022 demonstrating that the claimed composition exhibits enhanced accumulation and delivery to the lung as opposed to liver, affording greater efficacy in the treatment of lung cancer.  This was not expected from the teachings in the prior art.  

Claim Objections
3.	Claims 1, 12, 15, and 21 are should recite “one or more neutral lipids other than the DSPE lipid and the sterol lipid”.  Appropriate correction is required.

4.	Claim 12 is objected to because of the recitation “wherein each of the neutral lipids individually is from”.  Appropriate correction to replace this recitation with ”each of the neutral lipids is present at” is required.

5.	Claim 21 is objected to because of the recitation “deoxythymidine (dT=T=t)”.  Appropriate correction to “2’-deoxy-T” is required.
6.	Claim 21 is objected to because of the recitation “underlining refers to 2’-OMe-sunstituted”. Since there is no underlining in the claims, appropriate correction to remove this recitation is required.

7.	Claim 21 is objected to because of the recitation “a siRNA having the sequence sense strand SEQ ID NO: 26 (5'->3'): GAAGCCUUUUGAGACCCUAUU; antisense strand SEQ ID NO:52 (5'->3'): fUAGgGuCuCAAAAGGCUUCUU”.  Appropriate correction to “an siRNA having the sense strand sequence GAAGCCUUUUGAGACCCUAUU (SEQ ID NO: 26) and the antisense strand sequence fUAGgGuCuCAAAAGGCUUCUU (SEQ ID NO:52)” is required.

8.	Claim 23 is objected to because of the recitation “wherein the sense strand is SEQ ID NO: 1 and the antisense strand is SEQ ID NO: 27, wherein N is selected from the group of A, C, G, U, 2’-OMe-U, a, c, g, u, t, an inverted nucleotide, and a chemically modified nucleotide” in lines 3-5.  Appropriate correction to include the nucleotide sequences set forth by SEQ ID NOs: 1 and 27 such as to make it clear where N is located within these sequences is required.

 9.	Claim 23 is objected to because of the recitation “wherein the sense strand is SEQ ID NO: 1 and the antisense strand is SEQ ID NO: 27”.  Appropriate correction to “wherein the sense strand is set forth by SEQ ID NO: 1 and the antisense strand is set forth by SEQ ID NO: 27” is required.

10.	Claim 27 is objected to because of the amount of lipids is recited as both “mg” and “mol%”.  Appropriate correction to remove reference to “mg” is required.

New Rejections
Claim Rejections - 35 USC § 112(b)
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 12, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites that the sum of the one or more neutral lipids other than cholesterol is 25-45 mol% and further that each of the neutral lipids is present at 5-40 mol%.  This further recitation renders the claim indefinite because it is not clear what range is a claim limitation.  For example, in case that only one neutral lipid other than sterol and DSPE is present, this lipid is at 25-45 mol% and at 5-40 mol% at the same time, leading to confusion over the scope of the claim. Furthermore, it is not clear whether the “each of the neutral lipids” refers to all neutral lipids (i.e., including DSPE and sterol) or to the one or more neutral lipids other than sterol.
	Claim 17 recites compound II at 15-35 mol%, cholesterol/DOPC/DOPE at 50-85 mol%, and DSPE-PEG at 4-6 mol%.  The claim further recites compound II + cholesterol/DOPC/DOPE + DSPE-PEG at a concentration of at least 97 mol%, which is not consistent with the individual ranges recited in the claim.  For example, 15 mol% of compound II + 50 mol% cholesterol/DOPC/DOPE + 4 mol% amounts to 69 mol%, which is outside the range of “at least 97 mol%”.
	Claim 19 recites compound II at 20-30 mol%, cholesterol at 25-35 mol%, DOPC/DOPE at 30-50 mol%, and DSPE-PEG at 4-6 mol%.  The claim further recites compound II + cholesterol/DOPC/DOPE + DSPE-PEG at a concentration of at least 97 mol%, which is not consistent with the individual ranges recited in the claim.  For example, 20 mol% of compound II + 25 mol% cholesterol + 30 mol% DOPC/DOPE + 4 mol% amounts to 79 mol%, which is outside the range of “at least 97 mol%”.
	Thus, the metes and bounds of the claims cannot be determined and the claims are indefinite.

Claim Rejections - 35 USC § 112(d)
13.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

14.	Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	By reciting “a PEG region”, claim 9 broadens the subject matter of the parent claim 9, which is limited to three specific PEG regions.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
15.	No claim is allowed.  Claims 9, 12, 17, and 18 are rejected.  Claims 1, 12, 15, 21, 23, and 27 are objected to for minor informalities.  Claims 11, 18, and 20 are objected to for being dependent upon the rejected claims 9, 17, and 19.  Claims 2, 4, 6, 16, and 22 depend upon independent claim 1, which was objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633